Title: To James Madison from William Lee, 9 January 1808
From: Lee, William
To: Madison, James



Sir,
Bordeaux January 9: 1808.

The official article which I have the honor to inclose appeared in the moniteur of the 5th and will be found to merit your attention.  In my respects of the 6th I mentioned the names of six of our Vessels which had been taken by french privateers under the two Imperial decrees.  Several others have been captured but have not yet arrived.  Several privateers are fitting out in the neighbouring ports of Spain and at Bayonne & La Rochelle encouraged by the successes of their brother adventurers and if Genl. Armstrong does not succeed with the Emperor in putting a stop to these depredations our commerce will suffer greatly.
Inclosed is a letter from Mr Montgomery of Alicante.  I have the honor to remain your obt St.

Wm: Lee

